 

Exhibit 10.14

 

Services Agreement

 

This agreement is signed on March 14th, 2019 in Singapore:

 

Party A: IDEANOMICS, INC.

 

Address: 55 Broadway, 19th Floor, New York, NY 10006

 

Part B-1: THAI SETAKIJ INSURANCE PLC

 

Address: 160 TSI Building, North Sathorn Road, Silom, Bangrak, Bangkok, Thailand

 

Party B-2: GT DOLLAR PTE LTD

 

Address: 10 Kallang Avenue, Aperia Tower 2, #13-18, Singapore 339510 “Party
B-1”, “Party B-2” are also collectively known as “Party B”

 

Given That:

 

1.       Party A is a global AI driven management and financial services company
acting as a catalyst for transformative industries.

 

2.       Party B-1 is the first insurance company of Thailand with 77 years of
history. It was founded by the first Prime Minister of Thailand and owned by the
Royal Family.

 

3.       Party B-2 is a fintech company, utilizing blockchain technology to
provide payment solution systems. Party B-2 has controlling shares of Party B-1.
As of March 14, 2019 , the market value of GT token is $83.7 billion.

 

As agreed by the parties, Party A has reached the following terms for the
provision of services to Party B and both jointly agreed to comply with:

 

1Services

 

Party A provides following services 1.1, 1.2, 1.3 to party B (known as
“services”):

 

1.1The Initial Services: the “Initial Services” is to provide consulting and
advising services for GTB Renaissance Plan from Jan 1 2019 through June 30 2019.
Party A should deliver “2019 GTB Digital Renaissance Master Plan Summary” no
later than June 30 2019.

 

 

 

 

The services described in the Service Delivery Report include consulting,
advisory, and management services, which Party B confirms have been delivered
entirely to Party B’s satisfaction and that payment thereto shall be transferred
to Party A’s designated digital wallet (“Digital Wallet”) in accordance with
Section 2.1.

 

1.2Exclusive marketing and business development management services for GT token
for Party B. Party A will also provide the following “Additional Services” to
party B, with a service period of 3 years commencing at a time to be determined
between party B and party A.. The Additional Services include but are not
limited to the transaction services for:

 

1.2.1Assets such as, but not limited to, real estate, aircraft and other
physical assets and stocks, debts, asset swaps, other financial products and
cash equivalents.

 

1.2.2The issuance of legal digital currencies in multiple countries.

 

1.2.3Digital payment settlement systems for consumer loyalty programs, sports
betting and consumer finance.

 

1.2.4Token issuance services backed by various financial products including but
not limited to stocks and bonds.

 

1.2.5Redemption, upgrade and restructuring services of other leading digital
currency products around the world; and potentially construct protection indices
and create funds linked to indices.

 

1.2.6Partnership with global financial institutions to provide global compliance
advisory services; including but not limited to sales, distribution, trading,
custody, parent funds, tracking and index funds, trust funds, hedge funds, etc.

 

1.2.7Technology consulting services that meet global best practices, including
but not limited to AI and blockchain.

 

2Costs and Payment:

 

2.1For the Initial Services and the Service Delivery Report: Party B-2 pays
party A an initial fee (the “Initial Fee”) of US$170mm GT Token equivalent for
the Initial Services and Service Delivery Report described in Section 1.1. The
initial fee, is due to Party A upon submission of the Service Delivery Report,
and once delivered to Party A’s Digital Wallet is considered full settlement for
the Initial Services provided to date. The Initial Fee of US$170mm worth of GT
Token calculated as 1 GT Token for US24, is equivalent to 7,083,333 GT Tokens.
Party B will make the Initial Fee payment to the GT Token account opened by
Party A upon submission of the Service Delivery Report.

 

 

 

 

2.2For the Additional Services in Section 1.2, Party B pays a monthly fee to
Party A of 0.25% per month (the “Monthly Fee”). The Monthly Fee is calculated as
a percentage of the total market value of GT Tokens, based on a 10-day average
of the 10 business days leading up to the end of a respective calendar month,
and paid on the first day of each new calendar month as a service fee.

 

2.3The fees paid by Party B-2 to Party A have included all the considerations
and taxes paid by Party A for Parties B-1 and B-2. Unless otherwise provided in
this agreement, Parties B-1 and B-2 do not need to pay Party A any other fees.

 

3Responsibilities of each party

 

3.1On the basis that Party A completes the services, Parties B-1 and Party B-2
shall pay Party A the service fees on time.

 

3.2Party B shall have the right to request Party A to answer party A's
consultation in a timely manner and provide professional advice to party B.

 

3.3Party A shall, in a professional manner and from a professional point of
view, provide party B with the services agreed upon in this Agreement.

 

3.4Party A has the right to charge the service fee in accordance with the
agreement

 

3.5Party A guarantees that it will not infringe the legal rights of any third
party in the course of providing the services agreed in this Agreement.

 

3.6With the prior consent of Party B, Party A may delegate the work agreed in
this Agreement to a third party; with the consent of Party B, Party A may hire a
part-time expert to provide consulting services, and Party A shall be
responsible for the quality of the consultation.

 

3.7Party A shall be obliged to keep confidential the business information
provided by Party B during the consultation process. If Party A violates the
confidentiality obligation, it shall bear all the losses caused to Party B.

 

3.8Each party shall ensure the ability to sign and follow this Agreement.

 

4Confidentiality Obligations

 

4.1The parties guarantee that the content of the Agreement is strictly
confidential. Neither party may disclose data mentioned in the agreement to a
third party.

 

 

 

 

4.2The party receiving the information (the “Receiving Party”) undertakes to the
disclosing party (the “Disclosing Party”), except with the prior written consent
of the Disclosing Party, not to, and to ensure that all of its respective
directors, officers, employees, agents, internal advisors, representatives and
consultants (the “Representatives”) shall not disclose to any other body or
person other than its representatives and professional advisors any proprietary,
confidential or confidential information and materials or information and
materials derived from the foregoing (“Confidential Information”).

 

4.3The parties acknowledge that Confidential Information constitutes a valuable
trade secret. The recipient of the information agrees to use the Confidential
Information of the other party in strict accordance with the provisions of this
agreement; the recipient of the information agrees:

  

4.3.1To keep Confidential Information confidential and to take all necessary
precautions (including but not limited to the measures taken by the parties to
protect their own Confidential Information) to prevent unauthorized use and
disclosure of Confidential Information.

 

4.3.2To not provide confidential information to third parties;

 

 4.3.2.1Except for the scope of application defined in this Agreement,
Confidential Information may not be used for any other purposes

 

4.4The recipient of the information may disclose Confidential Information to its
representatives who are aware of the confidential information. The recipient
shall be responsible for the disclosure of any Confidential Information by its
representative.

 

4.5If the above Confidential Information (not disclosed by any recipient or
third party in violation of the law or in violation of this Agreement) enters to
public domain or goes to court, the confidentiality obligations agreed in this
agreement will not be applicable.

 

4.6The confidentiality obligations agreed in this Agreement do not apply to:

 

4.6.1Information obtained independently by the recipient of the information, or
information legally obtained from a third party, and obtained the right to
disclose the information, expected for any third party obtained directly or
indirectly through illegal means or in violation of binding information
disclosed in the context of the law, the regulations of any stock exchange, any
binding judgments, orders or requests for disclosure by any court or other
competent authority

 

 

 

 

4.6.2Information that needs to be reasonably disclosed to a representative of a
party, a professional consultant, to the extent necessary for the purpose of
having reasonable relevance with this Agreement, provided that (a) the recipient
of the information disclosing the confidential information shall ensure that the
addressee of the disclosure makes a written undertaking to comply with not less
than the confidentiality obligations set forth in these Terms; and (b) If the
information is received in the direction of disclosure by a professional
consultant other than a lawyer and an accountant, the disclosing party is
required to notify the disclosure in writing in advance.

 

4.7Each party shall establish a strict confidentiality mechanism within its own
company, strictly managing its own employees involved in this project, and
signing a confidentiality agreement with the employees participating in the
project in accordance with the requirements of this agreement. If Party B
employees participating in this agreement decides to leave the company, Party B
shall ensure that any of the employee's access to Confidential Information and
information sources is terminated immediately.

 

4.8Upon termination of this Agreement, the recipient of the information shall
immediately return the Confidential Information to the original owner at his own
expense and return all documents or media containing the Confidential
Information held by him (including his representative and professional adviser)
and their copies or abstract. At the same time, the Confidential Information and
any copies and derivatives stored on its electronic network, servers, computers
and any other network or electronic medium are deleted in an unrecoverable
manner; the recipient of the information may not require any financial
compensation in this regard.

 

4.9Except as otherwise provided in this Agreement, the recipient of the
information shall comply with these confidentiality and non-use obligations
during the period of validity of this Agreement and after the termination of
this Agreement, and the period of confidentiality obligations shall be
permanent.

 

 

 

 

4.10If one party violates this confidentiality clause and causes economic losses
to other parties, either party has the right to demand the defaulting party to
compensate for all losses.

 

5Violating the contract

 

5.1Each party shall perform its obligations in strict accordance with the terms
of this agreement. If either party fails to perform all of its obligations under
this agreement, the defaulting party shall be responsible for breaking the
agreement.

 

5.2If Party A does not provide Party B with the agreed services on time, party B
has the right to refuse to pay the corresponding service fees.

 

5.3If Party B fails to pay the agreed service fees in accordance with the
agreement in this agreement, Party A has the right to immediately stop providing
the services.

 

6Agreement Changes and Termination

 

6.1The agreement may be changed or terminated only by mutual written agreement.
In the event that either parties fully or partially terminates this agreement
for convenience, then Party B shall pay to Party A for the terminated services
and any associated costs incurred, at an amount which shall be reasonably agreed
between the Parties.

 

7Notices

 

7.1Unless otherwise provided in this Agreement, any notice or written
communication from any party shall be sent by personal delivery, fax, or express
mail. All notices and written communications should be sent to the following
address until the address has been changed:

 

Party A Contact: Zhu Yun

 

Address : Sun Seven Stars Investment Group, #21 Liangmaqiao road, Chaoyang
district, Beijing

 

Mobile: 86-138011119910

 

Email: avis.zhu@sunsevenstars.com

 

Party B-1 and Party B-2 Contact: Emma Hong Yun

 

Address: 10 Kallang Avenue, Aperia Tower 2, #13-18, Singapore 339510

 

Mobile: 65-68359885

 

Email: emma.hong@gtdollar.com

 

 

 

 

7.2Any party that relocates or changes other contact information shall notify
the other party in writing in advance.

 

8Others

 

8.1Singapore law is applicable to the conclusion, performance, interpretation
and resolution of this agreement.

 

8.2Any disputes arising from the implementation of this Agreement by the parties
shall be settled through consultation first. If the negotiation fails, either
party may submit the dispute to the Singapore International Arbitration Center
for arbitration.

 

8.3Party A may transfer its rights and obligations under this Agreement to its
related parties without Party B's permission; Party B shall not transfer or
subcontract its rights and obligations under this Agreement without any prior
permission from Party A. Third parties outside this agreement

 

8.4This Agreement shall become effective upon signature or seal by the parties.
This Agreement is in triplicate and each party holds one copy and has the same
legal effect.

 

(No text following, the remainder of this page is intentionally left blank as
the next page is the Signature Page)

 

 

 

 

Signatures

 

Party A: IDEANOMICS, INC.

 

Authorized Representative:

 

Party B-1: THAI SETAKIJ INSURANCE PLC

 

Authorized Representative:

 

Party B-2: GT DOLLAR PTE LTD

 

Authorized Representative:

 

 

